Citation Nr: 1506692	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  13-00 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for degenerative arthritis of the right knee.

3.  Entitlement to service connection for degenerative arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Non-Commissioned Officers Association


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from May to August 1976, from October 1991 to January 1992, and from April to July 1996.  She also had other service during unverified periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the U.S. Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision of the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in November 2014.  A copy of the hearing transcript is of record and has been reviewed.  

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issues of entitlement to service connection for degenerative arthritis of the right and left knees are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence weighs against a relationship between the Veteran's service and her sleep apnea.


CONCLUSION OF LAW

The Veteran's obstructive sleep apnea (OSA) was not incurred in or aggravated by her military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board applies statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").	

I.  Duty to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

After her service connection claims were received, the RO advised the Veteran, by letter dated in July 2011, of the elements of service connection and informed her of her and VA's respective responsibilities for obtaining relevant records and other evidence in support of her claim.  The duty to notify is satisfied. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims.  The claims file contains service treatment records (STRs) and post-service medical treatment records.  The Veteran had a VA compensation examination for sleep apnea that is adequate for adjudication.  Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  The resulting opinion is supported by full explanatory rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Veteran has not alleged any prejudice in the examination, nor has she asked for any records to be obtained that have not been requested. 

The Veteran had a VA Board Videoconference Hearing in September 2014 before the undersigned Veterans Law Judge (VLJ).  During the hearing, the VLJ engaged in an appropriate discussion with the Veteran on the issues, including the evidence needed to substantiate her claim.  The Veteran did not raise any new issues pertaining to this claim during the course of the hearing, and indicated she had no more evidence to submit, other than evidence that was already of record.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Board finds the due process requirements of 38 C.F.R. § 3.103(c) have been satisfied.  Id. at 496-97.  The Veteran has not alleged any prejudicial deficiencies in the conduct of the hearing.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  As this hearing was scheduled pursuant to the Board's February 2014 remand, the Board finds there has been compliance those directives.

II.  Service Connection-Law and Regulations

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 . Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) .

A three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) .

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Thus, the definitional statute makes a clear distinction between those who have served on active duty and those who have served on active duty for training.  The Court has held that this statute, in effect, means that an individual who has served only on active duty for training must establish a service connected disability in order to achieve veteran status and to be entitled to compensation.  Furthermore, unless a claimant has established status as a veteran, neither the presumption of soundness nor the presumption of aggravation is applicable.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Nor is the claimant entitled to the benefit of the legal presumptions pertaining to service connection for certain diseases and disabilities. 38 U.S.C.A. § 1112 ; 38 C.F.R. §§ 3.307, 3.309; see Biggins v. Derwinski, 1 Vet App. 474, 478 (1991).

To show aggravation, a claimant who served only on ACDUTRA has the burden to demonstrate that he experienced a permanent increase in disability beyond the natural progress of that disease or injury during his period of ACDUTRA. See Donellan v. Shinseki, 24 Vet. App. 167, 174 (2010).

Although an ACDUTRA claimant does not need to show that his training proximately caused the worsening of his preexisting disability, the definition of aggravation in 38 U.S.C.A. § 1153 incorporated by 38 U.S.C.A. § 101(24) requires that an ACDUTRA claimant establish that there was a causal relationship between the worsening of the claimant's preexisting condition and his ACDUTRA.  See Donellan, supra. 

Under 38 C.F.R. § 3.303(b) , claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a) -benefit from a somewhat more relaxed evidentiary standard.  See Walker, 708 F.3d at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met.  Id. at 1338-39.  Obstructive sleep apnea is not a chronic disease listed in 38 C.F.R. § 3.309(a); therefore, in order to establish service connection, there must be a nexus between the current disorder and service.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Generally, the Board first determines whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet.App. 303 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); 

(2) the layperson is reporting a contemporaneous medical diagnosis, or; 

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

As to credibility, VA adjudicators may consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet.App. 498 (1995); Madden v. Brown, 125 F. 3d 1447 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  
38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).

III.  Sleep Apnea

The Veteran asserts that service connection is warranted for sleep apnea.  She argues that her sleep apnea is directly related to her military service.

However, the STRs contain no complaints, treatment, or diagnoses for this disorder.  The Veteran indicated on Reports of Medical History completed in January 1981, May 1989, January 1993, and January 1998 that she had frequent trouble sleeping, but they do not reference sleep apnea.  Reports of Medical History completed by the Veteran in May 1976, January 1977, April 1985 reflect that she did not have frequent trouble sleeping.

At a November 2010 VA outpatient treatment visit, the Veteran reported a history of snoring.  A sleep study was performed in January 2011, and the resulting diagnosis was severe obstructive sleep apnea syndrome.

On VA compensation and pension examination in October 2012, the Veteran reported that her boyfriend and her sister told her that she was snoring and stopped breathing while asleep in early 2000.  The examiner noted that the Veteran was never seen regarding her complaints while in the service, and there was no further documentation in the claims file.  The examiner believed that there was no relationship between the Veteran's currently diagnosed obstructive sleep apnea and her service, as there was no indication while the Veteran was on active duty that she complained of symptoms related to sleep apnea.

At her September 2014 Board hearing, the Veteran reported that she had no problems with sleep prior to her service, but after her time in the military, she had sleep apnea.  Her representative said that she received a diagnosis of sleep apnea in 2010.  She related that at some point, possibly in 1996, while she was in the Reserves, she was told that she was snoring and stopped breathing.  She further related that her current nurse did not know if her sleep apnea was related to military service or not.  

As noted, the January 2011 diagnosis of obstructive sleep apnea satisfies the first element of Shedden.  However, the second and third elements of Shedden have not been satisfied.  In regard to the second element, the STRs do not show complaints, findings, or diagnoses regarding sleep apnea.  While the Veteran reported that she had trouble sleeping as indicated on multiple Reports of Medical History, she also indicated on other Reports of Medical History that she did not have trouble sleeping.  At her September 2014 Board hearing, the Veteran was unable to provide a definite active-duty origin to her sleep apnea symptoms, other than that she thought it might have been in 1996.  Her reports are inconsistent, and thus, not credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  Additionally, none of the examiners who reviewed the Veteran's Reports of Medical History at the time they were created mentioned sleep apnea; however, they did mention allergic rhinitis, sinusitis, and nervousness.  These suggestions are not tantamount to an active-duty diagnosis of sleep apnea. 

Concerning the third Shedden element, the "nexus" requirement, the October 2012 VA examiner opined that there was no relationship between the Veteran's currently diagnosed obstructive sleep apnea and her service.  The VA examiner's opinion was based, at least in part, on the absence of findings of sleep apnea during service.  Lack of service treatment records does not, in and of itself, render lay evidence not credible; although the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1131, 1336 (2006).  Additionally, where a claimant has provided lay testimony of an in-service injury, unless the Board finds that the testimony is not credible, an examiner may not ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).   However, as noted above, the Board has found the Veteran's report of experiencing actual sleep apnea during service to not be credible.  Therefore, to the extent that the VA examiner relied on an absence of in-service findings of or treatment for sleep apnea, her opinion is adequate. 

The VA examiner's opinion is highly probative regarding the question of whether the Veteran's obstructive sleep apnea is related to her service.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  The examiner formed her opinion after interview with and examination of the Veteran as well as review of the claims file.  Her opinion was also supported by a clearly-stated rationale. 

There are no contrary medical opinions, based on review of the record and supported by a rationale, which indicate that the Veteran's obstructive sleep apnea is related to her service.  Thus, for the reasons discussed above, the most probative opinion on the question of whether the Veteran's current obstructive sleep apnea is related to service weighs against the claim for service connection. 

In addition to the medical evidence, the Board has considered the Veteran's contention that she has obstructive sleep apnea related to service.  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions, such as concerning a form of cancer.  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (discussing this axiom in a claim for rheumatic fever); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

The appellant does not have or claim to have any specialized knowledge in the field of medicine. The Board therefore finds that the etiology of her current sleep disorder is beyond her competence.  Moreover, the question of etiology of this condition is complex in nature. 

Therefore, to the extent she has asserted that she has a sleep disorder related to service, the Board finds such assertions to be of little probative value, especially in relation to the VA examiner's opinion, as the Veteran is not competent to opine on this complex medical question.  Her contentions regarding etiology of her current sleep disorder are outweighed by the medical evidence of record, specifically the opinion of the VA examiner.

For all the foregoing reasons, the claim for service connection for obstructive sleep apnea is denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for obstructive sleep apnea is denied.



REMAND

Remand is required in order to obtain a corrective VA examination and medical opinion which addresses the etiology of the Veteran's degenerative arthritis of the right and left knees and obtain additional VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who provided treatment for her degenerative arthritis of the bilateral knees.  After acquiring this information and obtaining any necessary authorization, obtain and associate any pertinent records with the claims file or e-folder. 

A specific request should be made for VA treatment records from the VAMC Detroit, dated from July 2011. 

2.  After all available records have been associated with the claims file and/or e-folder, schedule the Veteran for a VA examination to determine the etiology of her degenerative arthritis of the right and left knees. The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished. 

a. As noted above, the examiner should review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

 * According to the May 1976 report of medical history completed at the time of entry to active service, the Veteran stated that she had knee surgery at the age of 28. The examining physician noted that the Veteran had a surgical scar that measured 10 centimeters on the antero-medial aspect of the left knee.  The lower extremities were deemed normal.

* On the service entrance examination in May 1976, the examining physician noted that the Veteran had a surgical scar that measured 10 centimeters on the antero-medial aspect of the left knee.  Clinical evaluation of the lower extremities was normal, and the Veteran was deemed qualified for military service. 

* During service, in June 1976, the Veteran was treated for a left knee strain after completing an obstacle course.  The examiner indicated that the Veteran had a calcium deposit removed from her left knee three years previously and occasionally experienced swelling.

* In July 1976, the Veteran was treated for left knee strain following the running of an obstacle course.  A history of knee surgery was noted.

* On a Report of Medical History completed in January 1977, the Veteran again indicated that she had knee surgery at age 28.  She specified that the surgery removed a calcium deposit under her left patella.  A service examiner noted the surgical scar on the antero-medial aspect of the left knee and opined that the Veteran's lower extremities were normal.

* On Reports of Medical History completed in January 1981 and April 1985, the Veteran indicated that she did not have "trick" or locked knee, although her left knee would swell on exertion.  The reports reflects that she underwent left knee surgery at the age of 25.  An examiner indicated that she had a normal range of motion of the lower extremities and no joint laxity.

* Reports of physical examinations conducted by a private examiner in April 1985, June 1985, March 1986, and January 1987 reflect normal results.

* The Veteran indicated on Reports of Medical History completed in May 1989, January 1993, and January 1998 that she did not have "trick" or locked knee.  Examiners indicated on medical examination reports from May 1989, January 1993, and January 1998 that the Veteran had normal lower extremities except for a scar on the antero-medial aspect of the left knee.

* A service treatment record from November 2002 documents the Veteran's treatment for right-sided antero-lateral knee pain that began while carrying a mobility bag down a set of stairs.  The Veteran was treated for acute patella-femoral syndrome, right knee.

* An X-ray of the right knee taken at a VA facility in March 2011 revealed a small chip fracture of the superior-lateral patella of indeterminate age, a small suprapatellar joint effusion, and mild osteoarthritic degenerative changes.

* A VA treatment record from May 2011 documents treatment for mild osteoarthritis of both knees.

* In October 2012, a VA compensation and pension examiner opined that the Veteran currently had bilateral knee arthritis that was not related to her service, as the examiner said there was no indication in the service treatment records that the Veteran was ever seen for a knee problem.

* In June 2013, a former serviceman described the intensely physical job that the Veteran had in the National Guard.  He said that the Veteran had to drag heavy hoses and climb in and out of a truck.

* At her September 2014 Board hearing, the Veteran acknowledged that he had surgery on her left knee before entering active duty.  She said that getting in and out of high trucks while in the service aggravated her left knee.  She said that her right knee did not bother her until she hit it with her Chemical Gear while on a stairwell in preparation for an inspection while in the National Guard.

b. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

c. The examiner must provide an opinion as to whether the Veteran's degenerative arthritis of the left and right knees began during a period of active service, or existed prior to service and was aggravated by service.  The examiner is advised that the evidentiary standard whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable." 

d. After reviewing the records, examining the Veteran, and identifying all appropriate symptoms and diagnoses, the examiner must provide medical findings or opinions responsive to each of the following questions:

 i. On the basis of the clinical record, can it be concluded as medically undebatable that the Veteran's degenerative arthritis of the left knee preexisted her entry into active military service?

 ii. If it is found as medically undebatable that the degenerative arthritis of the left knee did clearly preexist service, can it also be concluded as medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?

 iii. If the degenerative joint disease of the left knee is not found to have so preexisted service, did it have its onset or was aggravated during active service; is otherwise related to any incident of service?

 iv. Did the Veteran's degenerative arthritis of the right knee have its onset or was aggravated during active service; is otherwise related to any incident of service?

 The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles. 

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, the Veteran and her representative must be provided with a Supplemental Statement of the Case (SSOC) and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


